Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143894                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re BUDD, BUDD-DONAHUE,                                         SC: 143894                             Brian K. Zahra,
  DONAHUE, Minors.                                                  COA: 301995                                       Justices
                                                                    Wayne CC Family Division:
                                                                    08-483774
  ____________________________________/

         By order of November 10, 2011, the application for leave to appeal the September
  29, 2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  In re Morris, Minor (Docket No. 142759). On order of the Court, the case having been
  decided on May 4, 2012, 491 Mich ___ (2012), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE that part
  of the judgment of the Court of Appeals applying the conditional-affirmance remedy,
  CONDITIONALLY REVERSE the Wayne Circuit Court, Family Division’s termination
  of the respondent’s parental rights, and REMAND this case to the circuit court for
  resolution of the notice requirements of the Indian Child Welfare Act (ICWA), 25 USC
  1901 et seq. On remand, the circuit court shall first ensure that notice is properly made to
  the appropriate entities. If the circuit court conclusively determines that ICWA does not
  apply to the child protective proceeding—because the children are not Indian children or
  because the properly noticed tribe does not timely respond—the circuit court’s order
  terminating the respondent’s parental rights shall be reinstated. If, however, the circuit
  court concludes that ICWA does apply to the child protective proceeding, the circuit
  court’s order terminating the respondent’s parental rights must be vacated and all
  proceedings must begin anew in accord with the procedural and substantive requirements
  of ICWA.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2012                       _________________________________________
           s0612                                                               Clerk